Citation Nr: 1114878	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the US Navy from April 1943 to March 1946.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This World War II Navy Veteran has come before the VA asking that service connection be granted for PTSD.  He has insinuated that he now suffers from said condition and that the disability is related to his service in the Pacific Ocean theatre-of-operations during World War II.  The RO has denied the Veteran's request for benefits because the Veteran has not provided information with respect to any stressful event that he may have witnessed during the war and because he failed to submit evidence showing that he now actually suffering from a psychiatric disorder that may be labeled as PTSD.  

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2)  credible supporting evidence that the claimed inservice stressor actually occurred; and

(3)  a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Stastical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843- 39,852 (to be codified at 38 C.F.R. § 3.304(f)(3).  Because the Veteran's claim has not been considered under the above-change, the claim must be returned to the RO/AMC.  

Additionally, in response to the denial, the Veteran has pointed to a document provided by the United States Navy Personnel Command, NAVPERS Form 1650/96, Transmittal of and/or Entitlement to Awards, that suggests that, as a result of his naval service, the Veteran was entitled to a Combat Action Ribbon (CAR).  The RO has indicated that since the CAR was not shown on the Notice of Separation from US Naval Service (NAVPERS Form 533), created on March 21, 1946, there must be a mistake and that the Veteran was not entitled to such an award.  A further review of the separation document indicates that when the Veteran was discharged from service, he was awarded the following decorations and awards:

Philippine Operations Medal with One Bronze Star
Victory Medal
Asiatic-Pacific Medal with Five Bronze Stars
American Theatre Medal

This differs from the response from NAVPERSCOM, dated January 2009, which indicates that, based on the Veteran's record, the Veteran is entitled to:

World War II Victory Medal
American Campaign Medal
Asiatic Pacific Campaign Medal with One Silver Star
Navy Occupation Service Medal (w/Clasp) (Asia)
China Service Medal (Extended)
Combat Action Ribbon 
Discharge Button
Honorable Service Lapel Pin (Ruptured Duck)
Philippine Liberation Ribbon with One Bronze Star
Philippine Presidential Unit Citation

The Board would note that while the Veteran may be entitled to these decorations and awards, entitlement to said awards and decorations does not specifically mean that these awards and decorations were actually given to the Veteran prior to his discharge in March 1946.  

In other words, the RO has asked the Veteran for the write-up that should have accompanied the awarding of the Combat Action Ribbon.  The Veteran has responded by merely stating that the US Navy informed him that he was eligible for the CAR and no additional information was forthcoming from the Veteran.  The Board would note that it may well be that even though the Department of the Navy has determined that the Veteran was entitled to such an award, such a determination does not mean that the decoration was ever presented to the Veteran.  Moreover, it may also be that the Department of the Navy, along with the Department of Defense, determined after-the-fact and after the Veteran left the service, that the Veteran was "entitled" to said awards.  Because the Veteran's claim for entitlement to service connection for PTSD is based upon, in part, on the awarding of the Combat Action Ribbon, and since there is a question as to whether such an award was issued, the claim must be returned to the RO/AMC so that additional discovery may occur.  

Moreover, the record suggests that the Veteran was, at one point, in receipt of Social Security Administration (SSA) benefits.  Although the Veteran has not specifically asserted that he is now receiving SSA benefits for PTSD, when VA has notice that a veteran is receiving disability benefits from the SSA, and it is unclear whether those records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  As such, these SSA disability records should be obtained and associated with the claims folder.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate with the claims folder all relevant VA medical records pertaining to the claim, including those that date from December 2008.  In addition, the Veteran should be asked to provide information concerning his stressor(s) and all sources of treatment for his claimed psychiatric disability.  

Thus, the present claim will be remanded to the AMC/RO for the following actions:

1.  The AMC/RO should contact the Veteran and request that he provide information about his stressor(s) and that he identify all VA and private sources of treatment for a psychiatric disorder.  The AMC/RO should attempt to obtain private medical records, provided that the Veteran completes any necessary authorization forms.  If identified records are not ultimately obtained, the RO should notify the Veteran pursuant to 38 C.F.R. § 3.159.  

2.  The AMC/RO should contact the Department of the Navy, at the appropriate location(s), which may include the Navy Personnel Command, Retired Records Section, PERS 31202, 9700 Page Avenue, St. Louis, Missouri 63132-5000, and ask for a listing of all medals, awards, and decorations for which the appellant is eligible.  It should specifically be requested that the Veteran's eligibility for the Combat Action Ribbon be verified.  All responses received from the Department of the Navy and NAVPERSCOM should be included in the claims folder for review.

3.  The AMC/RO should also request all documents pertaining to any award of benefits from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.

4.  Associate with the claims folder all VA medical records pertaining to treatment of a psychiatric disorder, including those dating from December 2008, and any VA records identified by the Veteran that are not already of record.  

5.  The AMC/RO should arrange for a VA psychiatric examination to determine the correct diagnosis of any psychiatric disorder.  

If a diagnosis of PTSD is appropriate, the VA examiner should state whether that disorder was caused by an in-service stressor.  The examiner should indicate whether the stressor is based on "fear of hostile military or terrorist activity," which means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843- 39,852 (to be codified at 38 C.F.R. § 3.304(f)(3).  

If the examiner concludes that the Veteran does not suffer from PTSD, but instead suffers from another psychiatric disorder, the examiner must proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the non-PTSD condition is related to the Veteran's military service or any incident therein.  

The report of the examination should include a complete rationale for all opinions expressed.  Any diagnoses should be in accordance with DSM IV.

The entire claims folder and a copy of this Remand must be made available to and reviewed by the VA examiner prior to the examination.  The VA examiner should note this has been accomplished in the examination report.

6.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the AMC/RO should readjudicate the claim of entitlement to service connection.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  The AMC/RO should discuss in the SSOC the regulatory amendment involving stressor verification to the Veteran's claim.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to attend the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


